Citation Nr: 0921716	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  96-05 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a right wrist disability, including on the 
basis of aggravation.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from February 1, 1973 to 
July 16, 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's petition 
to reopen his claim of entitlement to service connection for 
a right wrist disability.  The appellant submitted a notice 
of disagreement in September 1994 and subsequently perfected 
his appeal in February 1996.

The appellant participated in a Decision Review Officer 
hearing in April 1996 and a Travel Board hearing with the 
undersigned Veterans Law Judge in May 2001.  Transcripts of 
these proceedings have been associated with the appellant's 
claims file.

This claim came before the Board in January 2002 and December 
2007.  Both times, this issue was remanded for additional 
evidentiary development.

To establish jurisdiction over this issue, the Board must 
first consider whether new and material evidence has been 
submitted to reopen the claim.  See 38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2008).  The Board must 
proceed in this fashion regardless of the RO's actions.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and 
VAOPGCPREC 05-92.  As discussed fully under the analysis 
section, new and material evidence has been submitted to 
reopen the claim.

The issue of entitlement to service connection for a right 
wrist disability (which is reopened in this decision) is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The appellant will be notified if any 
further action on his part is required.


FINDINGS OF FACT

1.  The RO denied the appellant's original claim of 
entitlement to service connection for a right wrist 
disability in November 1973; the appellant did not appeal 
this determination.

2.  Evidence submitted subsequent to the RO's November 1973 
rating decision bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant, and in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection.


CONCLUSIONS OF LAW

1.  The RO's November 1973 decision denying the appellant's 
claim of entitlement to service connection for a right wrist 
disability is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2008); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence sufficient to reopen the 
appellant's claim of entitlement to service connection for a 
right wrist disability has been submitted.  38 U.S.C.A. § 
5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 (as in 
effect prior to August 29, 2001); 38 C.F.R. §§ 3.104(a), 
20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue for resolution before the Board is whether new and 
material evidence has been received sufficient to reopen the 
appellant's claim of entitlement to service connection for a 
right wrist disability.  After a review of the evidence of 
record, the Board finds that new and material evidence has 
been received.

Where service connection for a disability has been denied in 
a final decision, a subsequent claim for service connection 
for that disability may be considered on the merits only if 
new and material evidence has been received since the time of 
the prior adjudication.  As noted above, the Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  See Barnett, supra.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  See also Butler v. Brown, 
9 Vet. App. 167, 171 (1996). 

In September 1998, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) issued an opinion which 
overturned the test for materiality established by the United 
States Court of Appeals for Veterans Claims (Court) in Colvin 
v. Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called 
"change in outcome" test).  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The Federal Circuit in Hodge mandated 
that materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (It is noted 
that 38 C.F.R. § 3.156(a) was amended in August 2001.  
However, that amendment is applicable only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001)).  It does not apply to the appellant's claim as he 
filed his claim to reopen in April 1994.

Under 38 C.F.R. § 3.156(a) (2001), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a) (2001).  In determining 
whether evidence is new and material, the "credibility of 
the evidence is to be presumed."  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992). 

By decision dated in November 1973, the RO denied the 
appellant's claim of entitlement to service connection for a 
right wrist disability.  Under applicable law and VA 
regulations, that decision is final, and the appellant's 
claim may not be reopened and reviewed unless new and 
material evidence is submitted by or on behalf of the 
appellant.  See 38 U.S.C.A. § § 5108, 7105; 38 C.F.R. 
§§ 3.104 (a), 3.156 (2001).  

It is determined that since the November 1973 RO decision, 
the appellant has submitted new and material evidence in 
order to reopen his claim.  New evidence consists of private 
treatment records, VA Medical Center (VAMC) treatment 
records, VA examination reports dated in January 1999 and 
June 2004, and lay statements.  The November 1973 RO decision 
denied the appellant's claim for a right wrist disability 
because there was no competent evidence establishing the 
appellant's pre-existing right wrist disability was 
aggravated beyond the natural progression of the disability 
during the appellant's time in active duty service.

The newly submitted evidence is not cumulative or redundant.  
It has not been submitted before.  Since the evidence relates 
to a crucial question in the appellant's case, i.e., whether 
he suffers from a right wrist disability that has been 
aggravated by active duty service, the newly received 
evidence is of such significance that it must be considered 
in order to fairly decide the merits of the claim, and it is 
determined to be material to the appellant's claim.  
Accordingly, the claim is reopened, and must be considered in 
light of all the evidence, both old and new.  


ORDER

The application to reopen the claim of entitlement to service 
connection for a right wrist disability is granted, and, to 
that extent only, the appeal is granted.  


REMAND

The Board is cognizant of the fact that the appellant's case 
has been in adjudicative status since 1996, and it has 
already been remanded in the past.  Consequently, the Board 
wishes to assure the appellant that it would not be remanding 
this case again unless it was essential for a full and fair 
adjudication of his claim.

The appellant in essence contends that upon entry into 
service, he did not suffer from a right wrist disability.  
Specifically, he states that during Advanced Individual 
Training (AIT) in June 1973, he was performing push-ups while 
balancing on his fingertips, when his drill sergeant stepped 
on his right wrist to push his hand down.  At that time, the 
appellant alleges that he heard a loud popping sound and 
experienced significant pain in his right wrist.  He further 
contends that this incident was the cause of his current 
right wrist disability.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  
See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2008).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2008).  
"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
[noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, 
is a lower burden to satisfy than that of "clear and 
unmistakable evidence"].  It is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition and 
the no-aggravation result be "undebatable."  See Cotant v. 
West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 
Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3-
2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004).

The burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that a disability 
existed prior to service.  See Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993).  The determination of whether there is 
clear and unmistakable evidence that a defect, infirmity, or 
disorder existed prior to service should be based on 
"thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  See 38 
C.F.R. § 3.304(b)(1) (2008).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. §§ 3.304, 3.306(b) (2008).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2008).

A finding of aggravation is not appropriate in cases where 
the evidence specifically shows that the increase is due to 
the natural progress of the disease.  Furthermore, temporary 
or intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 
306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Despite the appellant's claims to the contrary, upon his 
entry into service, the appellant indicated that he had 
previously fractured his right hand.  Following AIT exercises 
in June 1973, the appellant complained of right wrist pain.  
See service treatment records, June 7, 1973.  Approximately 
one week later, the appellant again complained of a painful 
right wrist, noting that he had injured his wrist three years 
prior when he was in the ninth grade.  The appellant stated 
that he thought it was a sprain and never sought any medical 
care.  He apparently did well; however, he kept his wrist 
wrapped with an Ace bandage.  At the time of his in-service 
visit, he complained of pain on radial deviation and 
dorsiflexion of the right wrist.  Physical examination of the 
upper extremities revealed marked limitation of motion in 
both palmar flexion and dorsiflexion of the right wrist with 
pain on compression over the anatomical snuffbox and pain on 
radial deviation.  Neurological examination was within normal 
limits.  X-ray studies included a navicular series which 
showed an obvious pseudoarthrosis of the right navicular 
occurring at the wrist.  There was sclerosis above both 
fracture ends and in the proximal portion the fragment 
appeared sclerotic with evidence of aseptic necrosis.  There 
was a large cyst in the area of the fracture site.  There was 
also evidence of an old fracture of the tip of the ulnar 
styloid and some early spurring of the dorsal lip of the 
radius.  Ultimately, the appellant was diagnosed with 
pseudoarthrosis of the right navicular, early traumatic 
arthritis of the right radiocarpal joint and pseudoarthrosis 
of the fracture of the tip of the ulnar styloid on the right 
wrist.  The physician recommended that the appellant was no 
longer fit for service.  See service treatment records, June 
15, 1973.

Medical Board proceedings were held on June 22, 1973 in 
reference to the appellant's early discharge.  It was noted 
that the appellant was present during the proceedings and 
that he did not present any views on his own behalf.  He was 
considered to be medically unfit for further military 
service.  He was again diagnosed with pseudoarthrosis of the 
right navicular, early traumatic arthritis of the right 
radiocarpal joint and pseudoarthrosis of the fracture of the 
tip of the ulnar styloid on the right wrist.  Each of these 
conditions was deemed to have existed prior to service and 
none were considered aggravated by active duty.  The 
appellant did not disagree with this finding.  See service 
treatment records; Medical Board Proceedings; June 22, 1973.  

The Medical Board recommended that the appellant be separated 
from active service.  Approval action was undertaken as to 
this recommendation on June 28, 1973.  The appellant 
acknowledged that he had been informed of the approved 
findings and recommendations of the Board by signing the 
report on July 6, 1973.  The appellant initialed and lined 
through pre-printed language in the report indicating that he 
did not agree with the medical board report and desired to 
appeal - thus indicating that he did not appeal the Medical 
Board findings.  Id.

As such, the Board finds the above-cited evidence constitutes 
"clear and unmistakable" evidence that the appellant's right 
wrist disability existed prior to service, and the 
presumption of soundness is rebutted in the instant case.  
See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

With respect to the question of aggravation, the medical 
evidence of record is unclear.  Subsequent to his discharge 
from active duty service in 1973, there is no medical 
evidence documenting the appellant's right wrist disability 
until April 1982.  At that time, the evidence reflects that 
the appellant injured his right hand in an employment 
accident and that radiographic examination of his right hand 
had then detected "cystic changes in the right navicular 
suggesting long standing traumatic arthritic affect."  The 
appellant apparently had informed his examiners that while 
serving on active military duty, a drill instructor had 
stepped on his hand.  

The reports reflect that following his employment injury, the 
appellant's right wrist had undergone non-union and avascular 
necrosis of the proximal fragment.  The appellant underwent a 
salvage procedure of bone graft non-union with donor site 
distal radius to relieve a non-union fracture of the right 
carpal navicular.  Later evidence indicates scapholunate 
arthritic collapse of the right wrist with fusion and partial 
scaphoid removal in July 1994.  Following these events, the 
appellant was afforded VA examinations in 1996, 1999 and 
2004.  Unfortunately however, none of these examinations 
addressed the crucial question of whether there is clear and 
unmistakable evidence that the appellant's pre-existing right 
wrist disability was aggravated beyond the natural 
progression of the disease or injury during his time in 
active duty service.  

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991), the Board may consider only independent 
medical evidence to support its findings.  The Court went on 
to say that, if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion, ordering a medical examination 
or citing recognized medical treatises in its decisions that 
clearly support its ultimate conclusions.  See Colvin at 175.  
For the reasons described above, the appellant's claim must 
be remanded for another VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment 
records, covering the period from 
January 2006 to the present, should be 
obtained and added to the record.

2.  The appellant must be scheduled for 
a VA physical examination to determine 
the nature and likely etiology of his 
right wrist disability.  Pertinent 
documents in the claims file should be 
reviewed in conjunction with the 
examination.  The examiner should state 
(1) whether it is at least as likely as 
not (50 percent or greater probability) 
that there was an increase in the 
severity of the right wrist disability 
during active service; and (2) if there 
was an increase in the severity of 
disability, is it at least as likely as 
not (50 percent or greater probability) 
that the increase was beyond the 
natural progress of the disorder?

3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the appellant and his 
representative.  After they have had an 
adequate opportunity to respond, this 
issue should be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2008).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


